DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 14 objected to because of the following informalities:  
Regarding claim 7, Applicant claims “…on the sequence of consecutive frame…”. The examiner recommends amending this to state: “…in the sequence of consecutive frames…”.
Claim 14 contains language similar to that of claim 7, and is similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims “Locating edges in the topological semantic map that connect any two of the identified one or more nodes in the topological semantic map…”. The examiner asserts that this claim limitation renders the claim indefinite, as it would not be possible to have an edge connecting any two of the nodes if there is only a single node in the topological semantic map. This limitation further renders the claim indefinite as the limitation following the above limitation, specifically “building a subset of the topological semantic map by maintaining the identified one or more nodes and the identified one or more edges…” requires there be at least one edge located in the topological semantic map. As such, if/when the case occurs that there is a single node in the topological semantic map, it would be impossible for the topological semantic map to maintain the one or more nodes or the one or more edges, because the one or more edges would not exist, rendering the claim indefinite.
Claims 13 and 20 use language similar to that of claim 6, and are similarly rejected.
Claims 7 and 14 are rejected based upon their dependence on rejected base claims 6 and 13.
Further regarding claim 7, Applicant claims “…geometric verification, which is realized by PnP followed by graph based optimization.” This claim is rendered indefinite due to the use of an acronym (PnP), which has not been sufficiently described in the claim or the specification, as there is no way of knowing what the acronym is intended to represent.
Claim 14 uses language similar to that of claim 7, and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN110189373A), hereafter Wang, in view of Zhang (CN110110694A), hereafter Zhang.
Regarding claim 1, Wang teaches a method, comprising:
Capturing, by a camera moving in an environment, a sequence of consecutive frames at respective locations within a portion of the environment (0012, key frame database established based on global position information, feature point information, and visual semantic information of the key frame);
Searching, in a map, one or more candidate frames corresponding to the first candidate frame (0013, semantic information of the current frame matched with the semantic information of all key frames to obtain candidate key frame);
For a respective candidate frame of the one or more candidate frames, searching for a keyframe corresponding to the respective candidate frame, wherein the keyframe captures objects in the environment corresponding to nodes of the respective candidate frame (0013, semantic information of the current frame matched with the semantic information of all key frames to obtain candidate key frame); and
Computing a current pose of the camera based on the keyframe (0014, obtain relative information of the current frame and the target key frame to get the global position information of the current frame).
Wang fails to teach, however, wherein the method comprises:
Constructing a first topological semantic graph corresponding to the portion of the environment based on the sequence of consecutive frames; and 
Wherein the searching is in accordance with a determination that the topological semantic graph includes at least a predefined number of edges; and
Wherein the searching occurs in a joint semantic and feature localization map.
Zhang, however, does teach wherein the method comprises:
Constructing a first topological semantic graph corresponding to the portion of the environment based on the sequence of consecutive frames (0115, local semantic topology graph formed from semantic nodes from key frame); and 
Wherein the searching is in accordance with a determination that the topological semantic graph includes at least a predefined number of edges (0126, connected edges between semantic nodes); and
Wherein the searching occurs in a joint semantic and feature localization map (0115, local semantic topology graph formed from semantic nodes from key frame, 0116, features located in local semantic topology map).
Wang and Zhang are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the semantic graph of Zhang in order to provide a means of assigning nodes semantic information. The motivation to combine is to better organize the environmental information.
Claim 8 and 15 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, the combination of Wang and Zhang teaches the method of claim 1, and Zhang further teaches wherein the topological semantic graph includes:
A plurality of nodes with a respective node corresponding to a representation of an object located in the portion of the environment, wherein the object is captured and recognized from the sequence of consecutive frames (0036, semantic nodes matched between detection frames, first semantic node in first frame matched to second semantic node in second frame); and
 A plurality of edges with a respective edge connecting two respective nodes of the plurality of nodes, wherein the two respective nodes connected by the respected edge correspond to two respective objects captured and recognized on a same frame of the sequence of consecutive frames (0126, edges link semantic nodes, 0142, similarity of connection edges composed of semantic nodes in first key frame, Examiner’s Note, the recitation of nodes requires there to be more than one node).
Wang and Zhang are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the nodes and edges of Zhang in order to provide a means of organizing environmental information. The motivation to combine is to allow a positional relationship to be determined between the nodes.
Claims 9 and 16 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, the combination of Wang and Zhang teaches the method of claim 1, and Zhang further teaches wherein the topological semantic map of the environment includes semantic information of the environment, and each of the one or more candidate topological semantic graphs is a connected subgraph of the topological semantic map (0115, fully connected topology graph constructed from all semantic nodes in a key frame formed by a local semantic topology graph).
Wang and Zhang are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the subgraph of Zhang in order to provide a means of further organizing environmental information. The motivation to combine is to allow a further positional relationship to be determined between the nodes.
Claims 10 and 17 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 4, the combination of Wang and Zhang teaches the method of claim 1, and Wang further teaches wherein computing the current pose of the camera based on the keyframe includes comparing a plurality of keypoints on the sequence of consecutive frames to a plurality of three-dimensional map points of the environment corresponding to the keyframe (0014, relative position information of the current frame and the target key frame); and determining the current pose of the camera based on a result of the comparing and known camera poses associated with the plurality of three-dimensional map points of the environment (0014, obtain relative information of the current frame and the target key frame to get the global position information of the current frame).
Claims 11 and 18 are similar in scope to claim 4, and are similarly rejected.

Regarding claim 5, the combination of Wang and Zhang teaches the method of claim 1, and Zhang further teaches  wherein the joint semantic and feature localization map comprises:
A semantic localization map that maps a plurality of representations of the objects in the environment to a plurality of keyframes captured in the environment (0032, local semantic topology map uses distance and orientation relationship between two connected semantic nodes); and
A feature localization map that maps a plurality of three-dimensional map points in the environment to the plurality of keyframes captured in the environment (0075, Speeded up robust features (SURF) feature extraction used with semantic topology map to determine similarity between keyframes).
Wang and Zhang are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the joint semantic and feature localization map of Zhang in order to provide a means of further organizing environmental information. The motivation to combine is to allow a further positional relationship to be determined between the nodes.
Claims 12 and 19 are similar in scope to claim 5, and are similarly rejected.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang as applied to claim 1 above, and further in view of Han (US 20170273527 A1), hereafter Han.

Regarding claim 6, the combination of Wang and Zhang teaches the method of claim 1, and Zhang further teaches wherein searching, in the topological semantic map, for the one or more candidate topological semantic graphs corresponding to the first topological semantic graph includes:
For a respective node of the first topological semantic graph, identifying one or more nodes in the topological semantic map that share a same object identifier with that of the respective node of the first topological semantic graph (0027, semantic nodes that meet the clustering conditions are merged);
	Locating edges in the topological semantic map that connect any two of the identified one or more nodes in the topological semantic map (0115, connected edge formed by connecting two semantic nodes);
	Identifying one or more connected topological semantic graphs in the subset of a topological semantic map (0115, connected topology graph constructed from all semantic nodes located in a single key frame to form a local semantic topology graph); and
	In accordance with a determination that a respected topological semantic graph in the subset of the topological semantic map has at least a predefined number of nodes, including the respective connected topological semantic graph in the one or more candidate topological semantic graphs (0115, connected topology graph constructed from all semantic nodes located in a single key frame to form a local semantic topology graph).
Wang and Zhang are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node and edge detection of Zhang in order to provide a means of further organizing environmental information. The motivation to combine is to allow a further positional relationship to be determined between the nodes.
The combination of Wang and Zhang fails to teach, however, wherein the subset of the topological semantic map is built by maintaining the identified one or more nodes and the identified one or more edges, and removing other nodes and edges of the topological semantic map.
	Han, however, does teach wherein the subset of the topological semantic map is built by maintaining the identified one or more nodes and the identified one or more edges, and removing other nodes and edges of the topological semantic map (0217, apparatus removes one or more edges from the frame, Fig. 12, SM2, furthest nodes and edges removed from frame, existing nodes N1-N6 kept).
	Wang, Zhang, and Han are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the removal of nodes and edges of Han in order to provide a means of identifying relevant information. The motivation to combine is to allow the node information to be trimmed in order to avoid searching for irrelevant nodes.
	Claims 13 and 20 are similar in scope to claim 6, and are similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang and Han as applied to claim 6 above, and further in view of Li (“An RGBD-SLAM with Bi-directional PnP Method and Fuzzy Frame Detection Module”).

Regarding claim 7, the combination of Wang, Zhang and Han teaches the method of claim 6, but fails to teach wherein comparing the plurality of keypoints on the sequence of consecutive frames to the plurality of three-dimensional map points of the environment includes performing a geometric verification, which is realized by PnP followed by graph based optimization.
Li, however, does teach wherein comparing the plurality of keypoints on the sequence of consecutive frames to the plurality of three-dimensional map points of the environment includes performing a geometric verification, which is realized by PnP followed by graph based optimization (Page 1531, Col. 1, Paragraph 2, PnP method used to calculate relative 6DoF transformation, Col. 2, Paragraph 5, graph based optimization used to solve the framework).
Wang, Zhang, Han, and Li are analogous because they are in the same field of endeavor, pose estimation of robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the verification methods of Li in order to provide a means of ensuring the pose estimation is correct. The motivation to combine is to allow the pose to be more accurately determined by the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kee (US 20180161986 A1) teaches a means of utilizing semantic information to simultaneously track the position of a robot, register objects, and map the environment.
Cui (US 20190206400 A1) teaches a process for creating a semantic location map, wherein component maps are used to create a final, complete, semantic map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./Examiner, Art Unit 3664                                                                                                /JASON HOLLOWAY/                                                                                                                                           Primary Examiner, Art Unit 3664